Citation Nr: 0708325	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  02-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for schizophrenia in 
excess of 70 percent for the period prior to September 15, 
1997.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to 
September 1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1996 rating decision (issued on February 6, 
1996) by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that assigned a 70 
percent disability rating for service-connected schizophrenia 
(following a period of temporary total rating for 
hospitalization from February 5, 1994 to April 1, 1994).  A 
subsequent RO rating decision in August 2000 assigned a 100 
percent disability rating for service-connected 
schizophrenia, effective from September 15, 1997.

In a February 2003 VA Form 21-4138, the veteran asked that a 
RO hearing scheduled in March 2003 be canceled and that his 
appeal be sent to the Board for a decision.  Thus, the Board 
deems his hearing request to be withdrawn.  38 C.F.R. 
§ 20.704 (2006).  In October 2003, the Board remanded the 
case to obtain the records from the US Social Security 
Administration and for additional notice to the veteran.  
That development was completed, notice was given, and the 
case was returned to the Board. 

In May 2006, the Board issued a decision.  In December 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded a May 2006 Board decision.  The 
Joint Motion for Remand accompanying the Court's order 
reflects the May 2006 Board decision was vacated and remanded 
by the Court because the veteran had an informal claim for an 
increase rating for schizophrenia from February 1994 (VA 
hospitalization report); the veteran had perfected a timely 
appeal to the January 1996 rating decision (assigning a 70 
percent rating for the period following temporary total 
rating, from April 1, 1994); and for the Board to consider 
all evidence of record as it relates to the issue of 
increased rating in excess of 70 percent (for the relevant 
period prior to September 15, 1997). 




FINDINGS OF FACT

1.  In a January 1996 rating decision issued in February 
1996, the RO, in pertinent part, granted a temporary total 
rating for hospitalization under 38 C.F.R. § 3.29 from 
February 5, 1994 through March 31, 1994, and a 70 percent 
rating from April 1, 1994 for schizophrenia, and the veteran 
perfected a timely appeal of this decision.  

2.  In an August 2000 rating decision issued in September 
2000, the RO assigned a 100 percent rating for schizophrenia 
effective September 15, 1997.  

3.  For the entire appeal period prior to September 15, 1997 
of an increased rating claim for service-connected 
schizophrenia, the veteran's psychiatric symptoms associated 
with, or not differentiated from, service-connected 
schizophrenia more nearly approximated active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for 
schizophrenia were met for the entire period of the veteran's 
increased rating claim prior to September 15, 1997.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5110, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.157, 3.159 (2006); 38 C.F.R. §§ 4.1-
4.10, 4.132, Diagnostic Code 9204 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Because the (informal) claim for increased rating for 
schizophrenia was received in February 1994 (VA 
hospitalization report), which was before enactment of the 
statute requiring notice and assistance, although complying 
notice was not provided prior to the initial adjudication of 
the claim for increased rating for schizophrenia, there is no 
prejudice to the veteran in providing later notice followed 
by readjudication of the claim.  In Mayfield v. Nicholson, 
No. 02-1077 (Fed. Cir. 2007) (Mayfield III), the Federal 
Circuit Court held that a Statement of the Case or 
Supplemental Statement of the Case subsequent to the 
provision by VA of adequate notice constituted a 
readjudication decision after the notice that cured any 
timing problem associated with inadequate notice or lack of 
notice prior to an initial adjudication.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the maximum 100 percent schedular 
disability rating for schizophrenia is being granted for the 
entire period of claim for increased rating.  In addition, 
because, in addition to the increased rating claim, this 
claim has also been developed as an earlier effective date 
claim, the veteran has been thoroughly notified of the 
downstream issue of effective date of an award.  For these 
reasons, the Board finds that there can be no possibility of 
any prejudice to the appellant under the holding in Dingess, 
supra.  The appellant and his representative have not alleged 
any prejudice with respect to the timing of the notification, 
nor has any been shown.  

Because the full benefits sought on appeal are being granted 
by this Board decision (100 percent schedular rating for the 
entire period of increased rating claim), no further notice 
or assistance to the appellant is required.  To the extent 
that there may be any deficiency of notice or assistance, 
including any notice regarding effective date rather than 
increased rating, there is no prejudice to the appellant in 
proceeding with the increased rating issue on appeal because 
of the favorable nature of the Board's decision granting the 
maximum schedular rating for schizophrenia.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Increased Rating for Schizophrenia

The issue on appeal to the Board is entitlement to an 
increased rating for schizophrenia in excess of 70 percent 
for the period prior to September 15, 1997.  The Joint Motion 
for Remand reflects that, because the veteran had perfected a 
timely appeal to the January 1996 rating decision (assigning 
a 70 percent rating for the period following temporary total 
rating, from April 1, 1994), notwithstanding a subsequent RO 
rating decision in August 2000 characterizing the issue as 
one for earlier effective date, the issue currently on appeal 
before the Board is increased rating in excess of 70 percent 
for service-connected schizophrenia.  Because the August 2000 
rating decision granted the maximum schedular 100 percent 
rating for schizophrenia for the period from September 15, 
1997, only the period prior to September 15, 1997 need be 
considered on the increased rating issue on appeal.

By way of procedural history, in a July 1993 rating decision 
(issued in September 1993), the RO assigned a 70 percent 
rating for the veteran's service-connected schizophrenia from 
July 11, 1991; assigned a temporary total rating (TTR) for 
hospitalization under 38 C.F.R. § 3.29 from February 18, 1993 
through March 31, 1993; and assigned a 70 percent rating from 
April 1, 1993.  The veteran did not file a notice of 
disagreement with this decision within one year of 
notification.

On February 5, 1994, the veteran was hospitalized by VA.  The 
VA hospital admission report, which reflects that 
hospitalization began on February 5, 1994, constituted an 
informal claim for an increased rating (in excess of 70 
percent) for service-connected schizophrenia.  See 38 C.F.R. 
§ 3.157 (once service connection has been established, 
receipt of VA examination and hospitalization reports will be 
accepted as an informal claim for increased benefits).  

In a January 1996 rating decision (issued on February 6, 
1996), the RO granted a TTR for hospitalization under 38 
C.F.R. § 3.29 from February 5, 1994 through March 31, 1994, 
and a 70 percent rating for schizophrenia from April 1, 1994; 
the veteran entered a timely notice of disagreement with this 
decision in March 1996; the RO issued a statement of the case 
in August 1996; and the veteran entered a timely substantive 
appeal in September 1996.

In the current claim for increased rating on appeal, the 
veteran contends that his service-connected schizophrenia 
warrants a schedular disability rating in excess of 70 
percent for the period prior to September 15, 1997.  He 
contends that a 100 percent schedular rating is warranted 
because his psychiatric symptoms associated with 
schizophrenia have rendered him unable to work. 

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  Separate 
diagnostic codes identify the various disabilities and the 
criteria for specific ratings.  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining regarding the degree of disability is resolved in 
favor of the veteran.  38 C.F.R. 
§ 4.3.

A mental disorder shall be evaluated "based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of examination."  38 
C.F.R. 
§ 4.126(a) (2006); see also 38 C.F.R. § 4.130 (1996).  When 
it is not possible to separate the effects of a service-
connected psychiatric disorder from a non-service-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt) dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(per curiam).

The criteria for diagnosing and evaluating psychiatric 
disorders were changed in November 1996.  See 61 Fed. Reg. 
52,695, 52,695- 52,702 (Nov. 7, 1996) (codified at 38 C.F.R. 
§§ 4.125-4.130 (2006)) (current regulations).  The revised 
regulations cannot be applied prior to their effective date.  
After reviewing both sets of criteria, the Board finds that 
the former version of rating criteria (in effect prior to 
November 7, 1996) is more favorable to the veteran.

Under the former version of Diagnostic Code 9204 in effect 
prior to November 7, 1996, a 100 percent schedular rating was 
warranted if the mental disability was manifested by active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness as to produce total social and 
industrial inadaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996).  The principle of social and industrial 
inadaptability as the basic criterion for rating disability 
from mental disorder(s) contemplates those abnormalities of 
conduct, judgment, and emotional reactions which affect 
economic adjustment, that is, which produce impairment of 
earning capacity.  38 C.F.R. § 4.129.  

The evidence of record reflecting on the severity of the 
veteran's service-connected schizophrenia includes the 
veteran's reports that he was unable to work due to 
psychiatric symptoms, evidence that he in fact was not 
working and had not worked since 1960, and that he was on 
medication for psychiatric symptoms.  

A VA report of hospitalization beginning in February 1993 
reflects that the veteran was admitted to the VA hospital for 
detoxification of alcohol and treatment of bizarre behavior, 
including that he had tried to set his house on fire.  

In an interim summary dated May 1993 from the veteran's fee-
basis psychiatrist reflects that the veteran's psychiatric 
symptomatology due to schizophrenia was productive of loose 
ideas, scanty thought, and referential delusions, that the 
veteran heard voices, interpersonal relationships were poor, 
insight and judgment were poor, affect was inappropriate, 
mood was anxious, and the veteran further had memory, 
attention, concentration, and abstract thinking impairments.  
The report noted the veteran needed daily treatment, had a 
poor prognosis, was in danger of further decompensation, and 
was not competent to handle funds.

A report of VA hospitalization dated from February to March 
1994 reflects that the veteran was hospitalized on February 
5, 1994 for alcohol dependence and schizophrenia.  The 
veteran was brought to the VA hospital by police because he 
had become physically and verbally aggressive and had 
threatened to kill his common-law wife and her boyfriend.  
The veteran was poorly cooperative, irritable, and 
disoriented in time and place.  

In September 1994, the police brought the veteran to the VA 
Medical Center.  The veteran was talking loudly and was 
mildly agitated, had depressed mood and constricted affect, 
had memory impairment, and had poor judgment and insight. 

A March 1995 VA examination report reflects the veteran 
exhibited decreased psychomotor activity, reported that he 
did not know anything (including his age, address, his 
daughter's age, or anything else) and sat on a chair looking 
at the floor all the time.  A May 1995 VA Social and 
Industrial Field Survey reflects that one of the veteran's 
neighbors reported the veteran having abnormal behavior such 
as like talking alone.

In reports dated in 1996, the veteran's fee-basis 
psychiatrist indicated that the veteran's psychiatric 
symptomatology during the last few years, which included 
continuous and active psychotic symptoms such as auditory 
hallucinations, referential delusions, and persecutory 
delusions, was severe enough to produce total social and 
occupational inadaptability.  The psychiatrist found that the 
veteran's active psychotic manifestations had provoked 
complete social and industrial inadaptability; that the 
prognosis was poor; and that he needed indefinite continuous 
psychiatric care with the aid of medication and close 
supervision.  An October 1996 VA treatment entry reflects 
that the veteran denied alcohol use for three months, and he 
reported anxiety, insomnia, and hearing voices.

A September 15, 1997 VA examination report reflects that the 
veteran did not socialize, was forgetful and got lost and did 
not know where he was, had visual hallucinations at night, 
and was apprehensive at night.  Examination revealed that the 
veteran was aloof and very dependent, was only superficially 
oriented with poor memory for recent events, had poor 
orientation and concentration, was depressed, had referential 
thought content, had poor judgment, and was not considered 
competent.  The diagnoses were active and chronic 
undifferentiated-type schizophrenia and alcohol-induced 
persisting dementia.  The examiner assigned a Global 
Assessment of Functioning (GAF) scale score of 50.  A GAF of 
50 (in the range from 41 to 50) reflects serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  See Diagnostic and Statistical Manual of 
Mental Disorders (DSM- IV).

In an August 2000 rating decision, the RO assigned a 100 
percent disability rating for the veteran's service-connected 
schizophrenia, effective September 15, 1997.

After a review of the evidence of record, the Board finds 
that, for the entire appeal period for the increased rating 
claim, the veteran's psychiatric symptoms associated with, or 
not differentiated from, service-connected schizophrenia, 
more nearly approximated active psychotic manifestations of 
such extent, severity, depth, persistence, or bizarreness as 
to produce total social and industrial inadaptability.  The 
Board notes that the veteran has substantial treatment for 
alcohol dependence in conjunction with treatment and 
hospitalization for his service-connected schizophrenia; 
however, the Board finds that the competent medical evidence 
of record is not adequate to distinguish the symptomatology 
due to any alcohol-related disorder.  The Board is precluded 
from differentiating between symptomatology attributed to a 
non-service-connected disability and a service-connected 
disability in the absence of medical evidence that does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996).   For these reasons, the Board finds that the 
criteria for a 100 percent schedular rating for schizophrenia 
were met for the entire period of the increased rating claim 
prior to September 15, 1997.  38 C.F.R. § 4.132, Diagnostic 
Code 9204 (1996). 


ORDER

A 100 percent schedular rating for schizophrenia for the 
entire appeal period for an increased rating prior to 
September 15, 1997 is granted, subject to the criteria for 
the payment of monetary awards.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


